               Case 19-12606-KBO              Doc 161        Filed 12/27/19        Page 1 of 25



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11
In re:
                                                              Case No. 19-12606 (KBO)
CELADON GROUP, INC., et al.,1                                 (Jointly Administered)

                                       Debtors.               Hearing Date: January 3, 2020 at 10:00 a.m. (ET)
                                                              Obj. Deadline: Dec. 27, 2019 at 4:00 p.m. (ET)

                                                              Related Docket Nos: 11, 61, 85

 OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING THE
  DEBTORS TO OBTAIN SENIOR SECURED SUPERPRIORITY POSTPETITION
FINANCING; (II) GRANTING (A) LIENS AND SUPERPRIORITY ADMINISTRATIVE
     EXPENSE CLAIMS AND (B) ADEQUATE PROTECTION TO CERTAIN
  PREPETITION LENDERS; (III) AUTHORIZING USE OF CASH COLLATERAL;
    (IV) MODIFYING THE AUTOMATIC STAY; (V) SCHEDULING A FINAL
             HEARING; AND (VI) GRANTING RELATED RELIEF

         The Official Committee of Unsecured Creditors (the “Committee”) of Celadon Group, Inc.

and its affiliated debtors and debtors-in-possession (the “Debtors”), by and through its undersigned

proposed counsel, hereby submits this objection (the “Objection”) to the Debtors’ motion (the

“Motion”)2 [Docket No. 11] for a Final Order, inter alia, (i) authorizing the Debtors to obtain

senior secured superpriority postpetition financing (the “DIP Facility”); (ii) granting (a) liens and



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403); Celadon
Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation (5246);
Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC (2559);
Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667); Hyndman
Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA); Osborn
Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403); Quality
Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A. de C.V.
(5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779); Transportation
Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate headquarters and the
mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive, Indianapolis, IN 46235.
2
 Capitalized terms not expressly defined herein shall be given the meanings ascribed to them in the Motion or the
Declaration of Kathryn Wouters in Support of Chapter 11 Filings and First Day Pleadings [Docket No. 3] (the “First
Day Declaration”), as applicable.



217545739 v5
               Case 19-12606-KBO         Doc 161      Filed 12/27/19     Page 2 of 25



superpriority administrative expense claims and (b) adequate protection to certain prepetition

secured lenders; (iii) authorizing use of cash collateral; (iv) modifying the automatic stay;

(v) scheduling a final hearing; and (vi) granting related relief. In support of this Objection, the

Committee respectfully states as follows:

                                PRELIMINARY STATEMENT

         The vast majority of funds advanced under the proposed DIP Facility were spent during

the first week of the case to fund accrued payroll, with a small remainder reserved to cover certain,

but not all, administrative expenses to be incurred through February 1, 2020. By that point, the

DIP Milestones and mandatory repayment provisions in the DIP Credit Agreement require the DIP

Obligations to be repaid with proceeds from the sale of the Taylor business, the Budget will have

expired, and the Debtors will have no committed agreement for liquidity to fund these cases going

forward. Accordingly, if the DIP Facility is approved in its current form, the Debtors’ secured

lenders will have extracted every possible concession from the estates before the Debtors have

obtained access to a long term budget and plan to maximize the value of the remainder of their

assets (including real estate that is not even the subject of an existing sale motion). Such result

should not be permitted.

         Moreover, while the DIP Financing was necessary to preserve the value of the lenders’

purported collateral by avoiding a collapse into chapter 7 and the attendant loss of institutional

knowledge and relationships that could cripple the estates’ ability to collect on receivables and

monetize other assets, it does not provide adequate funding to (i) maximize the value of trucks,

trailers, real estate, and potential litigation claims, among other assets, certain of which may not

have been subject to properly perfected liens as of the Petition Date, or (ii) unlock the value of the

Debtors’ Jaguar business in Mexico, which is on the verge of being abandoned despite its

significant profitability over the last twelve months.

                                                  2
217545739 v5
               Case 19-12606-KBO            Doc 161       Filed 12/27/19       Page 3 of 25



         Despite the severe limitations imposed on the estates by the Budget, the proposed DIP

Facility provides the Debtors’ secured lenders with a litany of benefits and protections.

Specifically, the Debtors seek to:

        Waive their rights under sections 506(c) and 552(b), notwithstanding that the proposed
         Budget expires on February 1, 2020 and does not provide a path to administrative solvency.

        Grant the DIP Lenders and Prepetition Secured Parties liens on all unencumbered assets of
         the Debtors, including the proceeds of avoidance actions. Although the Committee’s
         investigation is in its preliminary stages, documents reviewed to date suggest that the
         Debtors may possess valuable assets not subject to properly perfected liens that could be
         monetized for the benefit of unsecured creditors, including real estate (some of which may
         have only become subject to a mortgage in the weeks prior to the Petition Date), trucks,
         and trailers.3

        Repay the DIP Loans with any and all sale proceeds, potentially prior to funding the
         Carve-Out.

        Pay $725,000 in cash fees to the DIP Lenders. These fees come on top of the approximately
         $8 million in closing fees and original issue discount that the DIP Lenders extracted from
         the Debtors only six months ago in connection with a refinancing that conferred only $8
         million in additional liquidity after the payment of closing costs.

        Pay above-market interest of 17.5% to the DIP Lenders.

        Pay an “Additional Fee” equal to 2.5% of net sale proceeds to the DIP Lenders. As if this
         equity-like kicker was not expensive enough, as currently constructed, the DIP Lenders
         would receive payment of this fee before Luminous Capital, the last-out lender under the
         Prepetition Term Loan Facility, would receive payment on account of its Prepetition Term
         Loans, further subordinating potential recoveries to administrative and general unsecured
         creditors under this onerous fee structure.

        Waive the equitable doctrine of marshaling, despite the fact that the Prepetition Term Loan
         Lenders may not have had properly perfected liens on certain of the Debtors’ assets prior
         to the Petition Date and equity demands that the Prepetition Term Loan Lenders should
         recover from previously encumbered assets before recovering out of the assets that would
         otherwise be available for unsecured creditors.

        Grant the Prepetition Secured Parties a sweeping release of any and all claims after the
         expiration of the Challenge Period, including related to (i) the allowability of claims for


3
 The DIP Facility is also guaranteed by five entities (one of which is not a Debtor) that did not guarantee the
Prepetition Obligations.


                                                      3
217545739 v5
               Case 19-12606-KBO         Doc 161      Filed 12/27/19     Page 4 of 25



         unmatured interest under the Prepetition Loan Documents, (ii) the 2019 Refinancing
         Transactions, or (iii) equitable subordination, recharacterization, and lender liability. In
         short, the Debtors propose to grant the Prepetition Secured Parties a full Plan release after
         a short challenge period and a token $50,000 investigation budget.

        Potentially enhance the Prepetition Term Loan Lenders’ indemnification rights beyond
         what is provided for in the Prepetition Loan Documents.

        Modify the applicable standards for determining what constitutes diminution in value in
         order to give the Prepetition Term Loan Lenders improper recourse to previously
         unencumbered assets.

        Repay the Prepetition Term Loan Obligations from the $3 million interest reserve account.

        Repay the Prepetition ABL Obligations on a rolling basis from the proceeds of accounts
         receivable.

        Agree to sell substantially all of their assets by January 22, 2020. The DIP Milestone
         requiring a sale of substantially all assets by January 22, 2020 would be incredibly value
         destructive. While it will undoubtedly be extended, particularly for real estate (which is
         not even subject to the existing sale motions), the DIP Lenders should not be able to declare
         a default at whim based on this arbitrary and value destructive deadline.

         The fees, liens, claims, and other protections sought by the Debtors’ secured lenders are

simply inappropriate in the absence of a real budget that (i) allows the estates to preserve the value

of and monetize assets other than the Taylor business, including litigation claims, tractors and

trailers, real estate, and the Jaguar business, (ii) pays all known administrative expense claims, and

(iii) provides sufficient funding for the Committee to fulfill its statutory duties. Falling into

bankruptcy and unable to make payroll, the Debtors’ leverage to negotiate financing was obviously

limited, and the Committee does not oppose reasonable fees and protections for the new money

provided. But the Committee respectfully submits that the Court should not bless a DIP Facility

that grants the Debtors’ secured lenders a benefit package so wildly disproportionate to the

consideration being provided to the estates. Accordingly, it is respectfully submitted that the

Motion be denied absent the modifications discussed herein.




                                                  4
217545739 v5
               Case 19-12606-KBO            Doc 161       Filed 12/27/19       Page 5 of 25



                                             BACKGROUND

I.       The Cases

         1.      On December 9, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under the Bankruptcy Code. Pursuant to sections 1107 and 1108 of the Bankruptcy Code,

the Debtors are continuing to operate their businesses and their properties as debtors-in-possession.

No trustee or examiner has been appointed in this case.

         2.      On December 18, 2019, the Committee was appointed in these cases by the Office

of the US Trustee, consisting of the following three members: (i) Comdata, Inc.; (ii) Transport

Enterprise Leasing, LLC; and (iii) Master Fleet National LLC. That same day, the Committee met

and decided that it wished to employ the firms of Cooley LLP and Potter Anderson & Corroon

LLP as its counsel and Dundon Advisors LLC as its financial advisor to advise and represent it in

this proceeding nunc pro tunc to December 9, 2019.

II.      The Prepetition Term Loan Facility

         3.      On July 31, 2019, in connection with the Refinancing Transactions as described in

the First Day Declaration, the Debtors entered into that certain Second Amended and Restated

Credit Agreement (as amended, the “Prepetition Term Loan Agreement”) dated July 31, 2019.

Under the Prepetition Term Loan Agreement, the Prepetition Term Loan Lenders provided term

loans to the Debtors in the aggregate principal amount of $105 million in two tranches,4 comprised

of (i) approximately $77.1 million in debt that was already outstanding under the Former Credit




4
 The “Tranche A” Prepetition Term Loan Lenders are same parties now providing the DIP Financing. Under the
Prepetition Term Loan Agreement, the right of payment of the “Tranche B” Prepetition Term Loan Lender, Luminous
Capital, is subordinate to the right of payment of the “Tranche A” Prepetition Term Loan Lenders.


                                                      5
217545739 v5
                Case 19-12606-KBO               Doc 161        Filed 12/27/19         Page 6 of 25



Agreement (which was amended and restated)5 and (ii) approximately $27.9 million of new term

loans. Of the $27.9 million in new term loans, only $12.9 million was advanced to the Debtors in

cash, $4.3 million of which was then promptly used to pay professional fees, expenses, and other

closing costs. The rest was used to fund an approximately $7 million interest reserve account for

the benefit of the Prepetition Term Loan Lenders and approximately $8 million was allocated to

the Prepetition Term Loan Lenders’ closing fees and original issue discount. See First Day

Declaration, ¶¶ 13-15. Interest under the Prepetition Term Loan Agreement would be at least 12%

per annum, a more than 20% increase on the interest rate charged under the Former Credit

Agreement.

         4.       Approximately $103.6 million in principal amount was purportedly outstanding

under the Prepetition Term Loan Facility as of the Petition Date. See Interim DIP Order, § E(ii).

III.     The Prepetition ABL Facility

         5.       On July 31, 2019, also in connection with the Refinancing Transactions, the

Debtors entered into the Revolving Credit Agreement with MidCap Financial Trust, as

administrative agent and lender. The Revolving Credit Agreement provides a $60 million

revolving credit facility intended to fund the Debtors’ working capital requirements. As of the

Petition Date, approximately $32.5 million is reportedly outstanding under the Prepetition ABL

Facility. Id. at § E(i).

IV.      The Proposed DIP Facility

         6.       The Debtors seek approval of an $11.25 million DIP Facility to be provided by the




5
  The Committee has not been provided sufficient information to determine whether the Prepetition Term Loan
Lenders acquired the interest in the Former Credit Agreement at par, but it is likely that they acquired the indebtedness
at a substantial discount.


                                                           6
217545739 v5
               Case 19-12606-KBO            Doc 161       Filed 12/27/19      Page 7 of 25



DIP Lenders.6 The Debtors originally sought $9.05 million in DIP Financing; however, the DIP

Lenders later agreed to increase this amount to $11.25 million after they became aware of parties

interested in purchasing Debtor Taylor Express, Inc.’s (“Taylor”) business as going concern,

because the original DIP Facility did not provide for sufficient funding to preserve the value of the

Taylor business pending the sale.

         7.     The proposed DIP Facility matures on the earlier of (i) March 31, 2020 (or, if the

Debtors have delivered to the DIP Agent a written election to extend the maturity date and have

paid the extension fee, April 30, 2020), (ii) the date that is 25 days following the date of entry of

the Interim Order if the Final Order has not been entered, (iii) the consummation of a sale of all or

substantially all of the Debtors’ assets; (iv) the substantial consummation of a plan of

reorganization, or (v) the date on which the DIP Loans are accelerated pursuant to the DIP Loan

Agreement. See DIP Loan Agreement, Definitions.

         8.     The Court entered the Interim Order approving the $9.05 million DIP Facility on

December 10, 2019 [Doc. No.61]. On December 16, 2019, the Court entered an order approving

a supplement to the Interim Order that authorized the additional $2.2 million Taylor DIP financing

sub-facility (the “Supplemental Interim Order”) [Doc. No. 85]. Pursuant to the Interim Order and

Supplemental Interim Order, the Debtors were authorized to borrow $9.25 million of the $11.25

million in total DIP Financing on an interim basis.

         B.     The Budget

         9.     Notwithstanding the stated Maturity Date, the Budget spans only 8 weeks and

expires on February 1, 2020, which is conveniently one week after the Taylor sale is required to



6
 The DIP Credit Agreement is guaranteed by five entities (one of which is not a Debtor) that did not otherwise
guarantee the Prepetition Obligations.


                                                      7
217545739 v5
               Case 19-12606-KBO        Doc 161      Filed 12/27/19    Page 8 of 25



close. The Budget contemplates that over $8.5 million in disbursements will have been made

during the first week of the case to fund critical operating expenses, primarily payroll. While this

funding helped reduce the Debtors’ directors and officers potential liability for unpaid payroll

obligations, the Debtors have not as of the filing hereof provided any information on how they will

fund the continuation of these chapter 11 cases beyond the Taylor sale.

         10.    If the Debtors and the DIP Lenders are unable to negotiate a new budget by

February 1, 2020—by which point the DIP will have likely been repaid from the proceeds of the

Taylor sale—the Debtors will be in default under the DIP Credit Agreement and their authorization

to use cash collateral will terminate. See Interim Order, § 5.8.

         C.     The DIP Fees and Interest

         11.    In connection with the DIP Facility, the DIP Lenders seek to be paid:

                   17.5% interest;

                   Cash fees of $725,000, comprised of a (i) $271,500 Facility Fee; (ii) $50,000
                    Administration Fee; (iii) $337,500 Exit Fee; and (iv) $66,000 Supplemental
                    Loan Fee;

                   A $56,250 Extension Fee, payable in the event the Debtors request to extend
                    the DIP Facility pursuant to the terms of the DIP Credit Agreement;

                   An Additional Fee equal to 2.5% of net sale proceeds in excess of the amounts
                    required to repay the DIP Obligations, the Prepetition ABL Obligations, and the
                    Prepetition Term Loan Obligations solely with respect to the “Tranche A”
                    Prepetition Term Loans; and

                   Payment of fees (including professional fees) and expenses.

         D.     Waivers of Section 506(c), Section 552(b), and Marshaling

         12.    In connection with the DIP Facility, the Debtors seek to waive their rights (i) to

surcharge the collateral pursuant to section 506(c) of the Bankruptcy Code, (ii) under the “equities

of the case” exception pursuant to section 552(b) of the Bankruptcy Code, and (iii) under the

equitable doctrine of marshaling. See Interim DIP Order, §§ 5.21-5.23.

                                                 8
217545739 v5
               Case 19-12606-KBO        Doc 161      Filed 12/27/19    Page 9 of 25



         E.     Events of Default

         13.    The Interim Order and DIP Credit Agreement provide for certain events of default

that are either out of the Debtors’ control or subjective and could result in hair trigger defaults,

including:

                   If the “DIP Lenders breach their obligation to make a committed advance as
                    required to be made by the DIP Lenders pursuant to the terms of this Interim
                    Order or DIP Loan Documents[.]” Id. at § 5.3;

                   The Committee, or any other party in interest, commences a challenge against
                    the Prepetition Secured Parties. Id.; and

                   The Debtors fail to keep the DIP Collateral in “good condition, repair and
                    working order (normal wear and tear excepted) other than to the extent
                    contemplated by the Budget, the Sale Motion or the Financing Orders” and do
                    not cure within one business day. See DIP Credit Agreement, §§ 16.B, 14(d).

         F.     The DIP Liens and DIP Collateral

         14.    The Debtors seek to grant the DIP Lenders liens on, and superpriority claims with

recourse to, any and all owned and hereafter acquired assets and real and personal property of the

Debtors (the “DIP Collateral”). The DIP Collateral includes, among other things, all previously

unencumbered assets, including proceeds of Avoidance Actions. See Interim DIP Order, § 2.4.

As of the date hereof, the Committee has not been provided with evidence that the Prepetition

Term Loan Secured Parties held properly perfected liens on the Debtors’ owned or leased trucks

and trailers—assets which could collectively have significant value. In addition, the Committee

is investigating transfers of the Debtors’ interests in property—including mortgages on certain real

property—made to the Prepetition Term Loan Secured Parties during the 90-day preference period.

         G.     Adequate Protection to the Prepetition First Lien Parties and Prepetition
                Second Lien Secured Parties

         15.    The Debtors seek to grant the following adequate protection to the Prepetition Term

Loan Secured Parties:


                                                 9
217545739 v5
               Case 19-12606-KBO          Doc 161        Filed 12/27/19    Page 10 of 25



                     Replacement liens on and security interests in the DIP Collateral and an allowed
                      superpriority administrative expense claim against the Debtors’ estates;

                     Payments of the reasonable and documented fees and expenses incurred by the
                      Prepetition Term Loan Secured Parties, including professional fees; and

                     Authorization for the Debtors to apply $3 million held in a segregated interest
                      reserve to reduce the Prepetition Term Loan Obligations.

Id. at §§ 4.1, 4.2.

         16.    The Debtors seek to grant the following adequate protection to the Prepetition ABL

Secured Parties:

                     Replacement liens on and security interests in the DIP Collateral and an allowed
                      superpriority administrative expense claim against the Debtors’ estates;

                     Payments of the reasonable and documented fees and expenses incurred by the
                      Prepetition ABL Secured Parties, including professional fees; and

                     Authorization for the Debtors to paydown the Prepetition ABL Obligations with
                      the proceeds of accounts receivable on a rolling basis, as set forth in the Interim
                      Order.

Id. §§ at 4.1, 4.3.

         H.     The DIP Milestones

         17.    The DIP Facility requires the Debtors to comply with the following milestones

(collectively, the “DIP Milestones”):

                         By December 28, 2019, the Court shall have entered an order granting the
                          procedural relief requested in the Sale Motion;
                         By January 2, 2020, the Court shall have entered the Final Order approving
                          the DIP Financing; and
                         By January 22, 2020, the Court shall have entered an order approving the
                          sale of all or substantially all of the Debtors’ assets.

         I.     Committee Investigation Restrictions

         18.    Pursuant to the Interim Order, the Debtors have stipulated as to the aggregate

amount of prepetition debt and the validity, enforceability and priority of the liens and security



                                                    10
217545739 v5
               Case 19-12606-KBO         Doc 161          Filed 12/27/19   Page 11 of 25



interests securing the obligations of the Prepetition Secured Parties, subject to any contested matter

or adversary proceeding brought during the Challenge Period. The Interim Order provides the

Committee with an investigation budget of $50,000 and a (i) truncated, 35-day Challenge Period

to assert any claims against the Prepetition ABL Secured Parties, and (ii) a 60-day Challenge

Period to assert any claims against the Prepetition Term Loan Secured Parties. The Interim Order

requires the Committee to both obtain standing and file an adversary proceeding within the

Challenge Period. Further, the Challenge Period applies to any and all claims that could be brought

against the Prepetition Secured Parties, and is not limited to the extent, validity, and perfection of

their liens and security interests. Id. at § 5.10.

                                            OBJECTION

V.       The Proposed DIP Financing Should Not Be Approved

         A.     Legal Standard

         19.    It is well-settled that a court should only approve proposed debtor-in-possession

financing if such financing is fair, reasonable, and adequate. See In re Ames Dep’t Stores, 115

B.R. 34, 39 (Bankr. S.D.N.Y. 1990) (citing In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D.

Pa. 1987), modified on other grounds, 75 B.R. 553 (E.D. Pa. 1987)). In determining the fairness,

reasonableness, and adequacy of the terms of a postpetition financing facility, courts routinely

consider whether: (1) the debtor is unable to obtain unsecured credit under section 364(b) of the

Bankruptcy Code; (2) the credit transaction benefits are necessary to preserve estate assets; and

(3) the terms of the credit transaction are fair, reasonable, and adequate, given the circumstances

of the debtor and proposed lender. In re Republic Airways Holdings Inc., No. 16-10429 (SHL),

2016 WL 2616717, at *11 (Bankr. S.D.N.Y. May 4, 2016) (citing In re L.A. Dodgers LLC, 457

B.R. 308, 312 (Bankr. D. Del. 2011)); see also In re Farmland Indus., Inc., 294 B.R. 855, 881

(Bankr. W.D. Mo. 2003) (evaluating similar factors, including whether the financing agreement

                                                     11
217545739 v5
               Case 19-12606-KBO         Doc 161       Filed 12/27/19    Page 12 of 25



was negotiated in good faith and at arm’s length).

         20.    Courts recognize that “[d]ebtors-in-possession generally enjoy little negotiating

power with a proposed lender, particularly when the lender has a pre-petition lien on cash

collateral.” In re Ames Dep’t Stores, Inc., 115 B.R. at 38. Thus, bankruptcy courts have not

approved financing arrangements that convert the bankruptcy process from one designed to benefit

all creditors to one designed for the sole (or primary) benefit of a single lender. See id. (citing In

re Tenney Vill. Co., 104 B.R. 562, 568 (Bankr. D.N.H. 1989)) (holding that the terms of a

postpetition financing facility must not “pervert the reorganizational process from one designed to

accommodate all classes of creditors . . . to one specially crafted for the benefit [of one creditor]”).

As discussed in more detail below, the Debtors have failed to demonstrate that the terms of the

proposed DIP Facility are fair, reasonable, and adequate in accordance with applicable law.

         B.     The Proposed Waiver of the Estates’ Rights Under Sections 506(c) and 552(b)
                of the Bankruptcy Code is Inappropriate Under the Circumstances

         21.    Section 506(c) of the Bankruptcy Code allows a debtor to charge the costs of

preserving or disposing of a secured lender’s collateral to the collateral itself. This provision

ensures that the cost of liquidating a secured lender’s collateral is not paid from unsecured creditor

recoveries. Courts have widely recognized that Bankruptcy Code section 506(c) waivers are not

to be granted lightly. See, e.g., Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530

U.S. 1, 12 (2000) (finding that section 506(c) is a rule of fundamental fairness for all parties in

interest, authorizing the surcharge of a secured lender’s collateral where reasonable and

appropriate). At its core, section 506(c) “is designed to prevent a windfall to the secured

creditor . . . [Section 506(c)] understandably shifts to the secured party . . . the costs of preserving

or disposing of the secured party’s collateral, which costs might otherwise be paid from the

unencumbered assets of the bankruptcy estate . . . .” Precision Steel Shearing, Inc. v. Fremont


                                                  12
217545739 v5
               Case 19-12606-KBO         Doc 161        Filed 12/27/19    Page 13 of 25



Fin. Corp. (In re Visual Indus., Inc.), 57 F.3d 321, 325 (3d Cir. 1995) (emphasis added).

         22.    It is wholly inappropriate for the Debtors to waive their rights under section 506(c)

at this juncture in the cases given the skeletal, 8-week Budget filed in connection with DIP Facility.

The Budget makes clear that the Debtors contemplate spending $9.45 million of $11.25 available

funding under the DIP Facility prior to January 3, 2020—most of which was spent in the first week

of the case to fund critical operating expenses that if left unpaid, would have potentially exposed

the Debtors’ directors and officers to millions of dollars in personal liability for unpaid payroll,

and resulted in the continued abandonment of trucks and other equipment on the roadside. The

current Budget is provisional. It does not provide a path to administrative solvency, does not allow

the Debtors to preserve the value of and monetize potentially other valuable assets such as

litigation claims, real estate, and rolling stock, and does not provide sufficient funding for the estate

professionals to administer these cases in Chapter 11. Instead, it is a Budget designed to maximize

the Prepetition Secured Parties’ control over this case and ensure that it is run solely for their

benefit. The Court should not allow the Debtors to waive their surcharge rights under section

506(c) in connection with a temporary and provisional Budget that terminates the Debtors’

authorization to use cash collateral three weeks after the final DIP hearing.

         23.    Bankruptcy courts in this jurisdiction have denied waivers of surcharge rights

absent any reasonable chance of an administratively solvent estate. See In re Constar International

Holdings LLC, Case No. 13-13281 (CSS), Hr’g. Tr. [Docket No. 118] (Bankr. D. Del. Dec. 20,

2013) (refusing to approve financing that did not budget for section 503(b)(9) claims); In re

Townsends, Inc., Case No. 10-14092 (CSS), Hr’g. Tr. at 23-25 [Docket No. 338] (Bankr. D. Del.

Jan. 21, 2011) (refusing to approve financing for a sale process that would leave the estate

administratively insolvent); In re NEC Holdings Corp., Case No. 10-11890 (PJW), Hr’g. Tr. at



                                                   13
217545739 v5
               Case 19-12606-KBO        Doc 161       Filed 12/27/19   Page 14 of 25



100 [Docket No. 224] (Bankr. D. Del. July 13, 2010) (requiring that secured creditors pay the

“freight” of the bankruptcy by ensuring an administratively solvent estate).           Furthermore,

bankruptcy courts routinely reject the waiver of surcharge rights under section 506(c) where the

costs of the administration of the cases are not included in the budget. See, e.g., In re Colad Grp.,

Inc., 324 B.R. 208, 224 (Bankr. W.D.N.Y. 2005); Hartford Fire Ins. Co. v. Norwest Bank Minn.,

N.A. (In re Lockwood Corp.), 223 B.R. 170, 176 (B.A.P. 8th Cir. 1998); McAlpine v. Comerica

Bank-Detroit (In re Brown Bros, Inc.), 136 B.R. 470, 474 (W.D. Mich. 1991). In this district,

courts also refuse to enforce waivers of section 506(c) surcharge rights when a creditors’

committee objects to the waiver. See, e.g., In re Mortg. Lenders Network USA, Inc., No. 07-10146

(PJW), Hr’g Tr. at 20-21 (Bankr. D. Del. Mar. 27, 2007) [Docket No. 346] (“Well, let me tell you

what the law in this Court’s been for at least the last five years. If the Committee doesn’t agree

with the waiver, it doesn’t happen.”); see also In re Energy Future Holdings Corp., No. 14-10979

(CSS), Hr’g Tr. at 212:12-22 (Bankr. D. Del. June 5, 2014) [Docket No. 3927] (declining to

approve a 506(c) waiver over objection and stating that “Judge Walsh once told me that he’d never

approve a 506(c) waiver on a non-consensual basis”); In re NEC Holdings Corp., No. 10-11890

(PJW), Hr’g Tr. at 101:7-9, (Bankr. D. Del. July 13, 2010) [Docket No. 224] (stating that “you

don’t give a 506 waiver over an objection by the committee”). This Court should similarly deny

or condition the Debtors’ proposed waiver of surcharge rights under section 506(c) of the

Bankruptcy Code because there is no evidence that the Budget will poise these cases to be

administratively solvent when the Budget expires on February 1.

         24.    For the same reasons, the Debtors should not also be permitted to waive their rights

under the “equities of the case” exception under section 552(b) of the Bankruptcy Code. That

provision allows a Court to exclude postpetition proceeds from prepetition collateral on equitable



                                                 14
217545739 v5
               Case 19-12606-KBO          Doc 161     Filed 12/27/19    Page 15 of 25



grounds, including to avoid having unencumbered assets fund the cost of a secured lender’s

foreclosure. The Court should not permit the Debtors to waive their section 552(b) rights at this

highly uncertain juncture in the cases.

         C.     No Liens or Superpriority             Claims   Should    Extend     to   Previously
                Unencumbered Assets

                (i)    The DIP Lenders Are Not Entitled to Liens and Superpriority Claims
                       with Respect to Avoidance Actions

         25.    Under the proposed DIP Facility, the DIP Lenders will receive liens on and

superpriority claims with recourse to the proceeds of avoidance actions. This is inappropriate for

a number of reasons.

         26.    First, avoidance actions (and the proceeds thereof) are unique in that such actions

are not property of the estate that can be pledged, but instead are statutory rights the Debtor hold

in trust for the benefit of creditors. See In re Tribune Co., 464 B.R. 126, 171 (Bankr. D. Del. 2011)

(noting “that case law permits all unsecured creditors to benefit from avoidance action

recoveries”); Bethlehem Steel Corp. v. Moran Towing Corp. (In re Bethlehem Steel Corp.), 390

B.R. 784, 786-87 (Bankr. S.D.N.Y. 2008) (“Avoidance actions . . . never belonged to the Debtor,

but rather were creditor claims that could only be brought by a trustee or debtor in

possession . . . .”); Official Comm. of Unsecured Creditors v. Chinery (In re Cybergenics Corp.),

330 F.3d 548, 567 (3d Cir. 2000) (noting that the underlying intent of the avoidance powers is the

recovery of valuable assets for the benefit of a debtor’s estate); Buncher Co. v. Official Comm. of

Unsecured Creditors of GenFarm Ltd. Partnership IV, 229 F.3d 245, 250 (3d Cir. 2000) (stating,

“when recovery is sought under section 544(b) of the Bankruptcy Code, any recovery is for the

benefit of all unsecured creditors”). As a result, bankruptcy courts customarily restrict the ability

of debtors in possession to pledge avoidance actions and their proceeds as security. See, e.g.,

Official Comm. of Unsecured Creditors v. Goold Electronics Corp. (In re Goold Electronics

                                                 15
217545739 v5
               Case 19-12606-KBO        Doc 161        Filed 12/27/19   Page 16 of 25



Corp.), 1993 WL 408366 (N.D. Ill. Sept. 22, 1993) (vacating DIP financing order to the extent

that the order granted the lender a security interest in the debtor’s preference actions). Courts in

this District have expressed hesitation to grant liens on previously unencumbered assets of a

debtor’s estate, where such assets would otherwise inure to the benefit of unsecured creditors. See

In re SFX Entm’t, Inc., No. 16-10238 (MFW), Hr’g Tr. at 21:17-20, 26:9-23 (Bankr. D. Del. Mar.

4, 2016) [Docket No. 198] (refusing to grant liens to DIP lenders on unencumbered assets, but

permitting DIP lenders to retain liens on commercial tort claims to the extent such lenders had

existing interests in such claims). Hence, avoidance actions and the net proceeds thereof should

remain unencumbered for the benefit of the unsecured creditors. See, e.g., In re Excel Maritime

Carriers, Ltd., No. 13-23060 (RDD) (Bankr. S.D.N.Y. Aug. 6, 2013) [Docket No. 133] (granting

the use of cash collateral and adequate protection but excluding avoidance actions and proceeds

thereof from property that could be used to pay super-priority claims under § 507(b) and from the

scope of adequate protection liens).

         27.    In addition, the facts and circumstances of these cases do not justify granting the

DIP Lenders liens and superpriority claims with respect to proceeds of avoidance actions. Only

six months ago, the Prepetition Term Loan Lenders reportedly enhanced their collateral position

through the July 31, 2019 Refinancing Transactions in exchange for providing minimal new

liquidity to the estates. Now, the same lenders are again providing minimal money to the estates

solely to avoid a chaotic chapter 7 filing that would destroy the value of their collateral and the

Court should not permit them to again enhance their collateral package at the expense of unsecured

creditors in exchange for so little consideration to the estates.

         28.    Furthermore, the Committee is currently investigating potential preferential

transfers made to the Prepetition Term Loan Secured Parties (the same parties providing the DIP



                                                  16
217545739 v5
               Case 19-12606-KBO         Doc 161        Filed 12/27/19   Page 17 of 25



Financing) prior to the Petition Date. The DIP Facility should not provide the Prepetition Term

Loan Lenders with a backdoor release from or defense to a potential preference by granting those

same parties liens on those assets.

                (ii)     The Prepetition Secured Parties Are Not Entitled to Adequate
                         Protection Replacement Liens or Superpriority Claims with Respect to
                         Any Unencumbered Assets

         29.    The Prepetition Secured Parties are not entitled to adequate protection in the form

of replacement liens on and superpriority claims with recourse to unencumbered assets because

neither the Debtors nor the Prepetition Secured Parties have offered proof of the decline in the

value of Prepetition Secured Parties’ collateral or that the Prepetition Secured Parties are not

adequately protected by the cash payments they are receiving, the sale timeline, and the extremely

limited Budget.

         30.      The purpose of adequate protection “is to insure that the creditor receives the value

for which he bargained prebankruptcy.” In re O’Connor, 808 F.2d 1393, 1396 (10th Cir. 1987).

Adequate protection is, therefore, a protection for the creditor to assure its collateral is not

depreciating or diminishing in value and is made on a case-by-case basis. Id. at 1397; see also

United Savings Ass’n v. Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365, 370 (1988) (an

“interest is not adequately protected if the security is depreciating during the term of the stay”); In

re Saypol, 31 B.R. 796, 800 (Bankr. S.D.N.Y. 1983) (“In the context of the automatic stay,

Congress believed the existence vel non of such a decline [in the value of the secured creditor’s

interest] to be almost decisive in determining the need for adequate protection.”).

         31.    The Committee submits that the Prepetition Secured Parties are adequately

protected by (i) the provisions in the DIP Facility that authorize the pay-down of the Prepetition

ABL Facility (with proceeds of accounts receivable) and the Prepetition Term Loan Facility (with

the $3 million held in the interest reserve account) during the 8-week sale process, (ii) the DIP

                                                   17
217545739 v5
               Case 19-12606-KBO         Doc 161       Filed 12/27/19    Page 18 of 25



Milestones, and (iii) the Budget. Given the substantial repayment of the Prepetition Secured

Obligations authorized by the DIP Facility (in addition to the payment of professional fees and

expenses) to occur over the next 8 weeks, the Prepetition Secured Parties should not also be

allowed to improve their prepetition collateral position with replacement liens on unencumbered

assets. Although the Committee’s investigation is in its preliminary stages, the Committee has

already identified potentially valuable estate assets such as real estate, rolling stock, and litigation

claims that may not be subject to valid, properly-perfected, non-avoidable prepetition liens. The

Prepetition Secured Parties should not be allowed to grab these additional assets merely in

exchange for permitting the Debtors to take the minimum actions necessary to preserve the value

of the Prepetition Secured Parties’ collateral.

         32.    At a minimum, in the event the Court decides to grant liens on previously

unencumbered assets, the Final Order should not permit the Debtors to (i) grant any liens and

claims that would re-encumber assets for which the prepetition liens are subject to avoidance or

(ii) waive their rights under the equitable doctrine of marshaling, and should instead require the

DIP Lenders and Prepetition Secured Parties to recover from all other collateral before having

recourse to any previously unencumbered assets.

         D.     Certain Events of Default Under the DIP Facility are Arbitrary and Increase
                the Risk of Administratively Insolvency

         33.    The Committee’s concerns regarding the risk of administratively insolvency in

these cases are exacerbated by certain arbitrary and hair-trigger default provisions in the proposed

DIP Facility. For example, the DIP Lenders are permitted to declare an Event of Default in the

event they breach their obligation to lend to the Debtors under the DIP Documents. See Interim

Order, § 5.3. Such provision essentially renders the DIP Facility terminable at will by the DIP

Lenders. Further, the Debtors will be in default if they do not maintain the DIP Collateral in “good


                                                  18
217545739 v5
               Case 19-12606-KBO             Doc 161         Filed 12/27/19      Page 19 of 25



condition” and do not cure such default within one business day. This highly discretionary default

provision is inappropriate given the Debtors’ fragile operational state and ignores that the Debtors’

failure to maintain the collateral may be due the lack of sufficient postpetition financing for

adequate oversight and safeguarding of the assets. Simply put, the DIP Lenders should not be

allowed to declare a default caused by their own actions or omissions.

         E.      The DIP Fees and Interest Rates are Excessive

         34.     In addition to all of the aforementioned protections and benefits, the DIP Facility

also entitles the DIP Lenders to a substantial return on their investment in the form of 17.5%

interest, $725,0007 in cash fees, and an Additional Fee equal to 2.5% of net sale proceeds. The

17.5% interest rate is above-market, and the Debtors have offered no evidence that such rate is

in-line with interest charged in other postpetition financing facilities approved by this Court.

Likewise, the $725,000 in cash fees appears to be excessive, particularly given the modest liquidity

provided under the DIP Facility and the limited nature of the Budget. Finally, the “Additional

Fee” that entitles the DIP Lenders to 2.5% of any sale proceeds after repayment of the Prepetition

ABL Obligations and the “Tranche A” Prepetition Term Loan Obligations is inappropriate. It

would be patently unfair to allow the DIP Lenders—who may participate in the sale process and

credit bid in their capacity as the Prepetition Term Loan Lenders—to share in any upside from a

sale process being run for their exclusive benefit. Given that these same lenders recouped more

than $8 million in original issue discount and fees from the estates less than 6 months ago in

exchange for $8 million in net cash to the estates, any fees and interest charged by the DIP Lenders

should be carefully scrutinized and reduced if not market-rate.



7
  In the event the Debtors properly exercise their option to extend the Maturity Date, total fees would be $781,250
after accounting for the Extension Fee.


                                                        19
217545739 v5
               Case 19-12606-KBO         Doc 161       Filed 12/27/19    Page 20 of 25



         F.     The DIP Facility Inappropriately Grants the Prepetition Secured Parties a
                Sweeping Release and Unduly Restricts the Committee’s Investigation Rights

         35.    The DIP unreasonably restricts the Committee’s ability to challenge the Debtors’

stipulations regarding the Prepetition Obligations and assert any claims against the Prepetition

Secured Parties. The Committee is the last line of defense for these estates and as it stands, the

Interim Order includes a number of hoops which the Committee must jump through to challenge

what the Debtors had no choice but to accept. The integrity of the bankruptcy process dictates that

the Committee’s professionals be permitted to investigate and litigate on behalf of its constituents

without being subject to the control of the very targets of such litigation.

         36.    First, the Interim Order requires the Committee to commence a Challenge with

respect to any claims against the Prepetition Secured Parties—including potential equitable

subordination claims, recharacterization claims, and lender liability claims—within the designated

Challenge Period. Granting the Prepetition Secured Parties a sweeping Plan-style release after the

expiration of the Challenge Period is wholly inappropriate given the limited nature of the DIP

Facility and Budget, the complexity of these cases, and the nature of the Debtors’ assets. Instead,

the Challenge Period should apply solely to claims related to the priority, extent, perfection of the

Prepetition Secured Parties’ liens and security interests.

         37.    Second, the Interim Order requires the Committee to both obtain a Court order

granting standing and initiate an adversary proceeding within the designated Challenge Period.

Such a provision is unduly burdensome and works to further insulate the Prepetition Secured

Parties from a legitimate investigation by the Committee. The Final Order should provide that the

filing of a motion for standing to prosecute the underlying claim, with a draft complaint attached,

is sufficient to toll the expiration of the Challenge Period until the earlier of (i) the Court’s denial

of the standing motion or (ii) 5-days after the Court grants the standing motion. Courts frequently


                                                  20
217545739 v5
               Case 19-12606-KBO        Doc 161       Filed 12/27/19   Page 21 of 25



approve DIP financing arrangements providing that the filing of a standing motion satisfies the

requirement of commencing an adversary proceeding within a specified time period. See, e.g., In

re Swift Energy Co., No. 15-12670 (MFW) (Bankr. D. Del. Feb. 2, 2016) [Docket No.

224] (providing that the challenge period was tolled as to the Committee from the date the

Committee seeks standing until ten business days after entry of order by the court with respect to

such motion); In re RS Legacy Corp. (f/k/a RadioShack Corp.), No. 15-10197 (BLS) (Bankr. D.

Del. Mar. 12, 2015) [Docket No. 947] (providing challenge period tolled as to moving party until

earlier of (a) withdrawal of standing motion or (b) entry of dispositive order by the court with

respect to such motion); In re EWGS Intermediary, LLC, No. 13-12876 (MFW) (Bankr. D. Del.

Nov. 20, 2013) [Docket No. 89] (same); In re Centaur, LLC, No. 10-10799 (KJC) (Bankr. D. Del.

Apr. 30, 2010) [Docket No. 205] (same). Further, the Final Order should provide that (i) the

Challenge Period can be extended for cause and (ii) in the event these cases convert to cases under

chapter 7 before the Challenge Period expires, any chapter 7 trustee should be permitted to conduct

its own investigation of the Prepetition Secured Parties and should not be constrained by an

unreasonably short challenge deadline.

         38.    Second, the Challenge Period with respect to any claims against the Prepetition

ABL Secured Parties is unnecessarily short and expires on January 13, 2020—35 days after the

Petition Date and only 26 days after the Committee was appointed. Neither the Debtors nor the

Prepetition ABL Secured Parties have provided any justification for curtailing the standard, 60-day

investigation period contemplated by Rule 4001-2 of the Local Rules for the United States

Bankruptcy Court for the District of Delaware. Forcing the Committee to conduct and conclude

its investigation of any claims against the Prepetition ABL Secured Parties in approximately 3

weeks restricts the Committee’s ability to fulfill its statutory duties, flouts precedent established



                                                 21
217545739 v5
               Case 19-12606-KBO        Doc 161       Filed 12/27/19   Page 22 of 25



by courts in this circuit, and should not be permitted.

         39.    Third, the DIP Financing provides the Committee with an insufficient investigation

budget of only $50,000. There are 26 debtor-entities in this case (several of which are Mexican

entities) that own multiple real property assets and vehicles—assets that cannot be perfected

through a routine UCC filing. In light of the complexity of these cases and the nature of the

Debtors’ business, the Committee’s investigation budget with respect to the validity of the

Prepetition Secured Parties’ liens should be increased to $150,000.

         G.     The Budget Improperly Restricts the Committee’s Ability to Fulfill its
                Statutory Duties

         40.    Fees for the Committee’s professionals are not materially included in the current

Budget. The Court should not approve a postpetition financing facility that unduly restricts the

Committee’s ability to fulfill its statutory duties by failing to provide adequate funding for

Committee professionals.      Postpetition financing should not be permitted if it destroys the

adversary system at the core of the chapter 11 process. Indeed, courts have held that postpetition

financing should not be approved if the purpose is simply to "pervert the reorganization process

from one designed to accommodate all classes of creditors and equity interests to one specifically

crafted for the benefit of the bank[.]" In re Ames Dept. Stores, Inc., 115 B.R. at 38; see also In re

Tenney Village Co., 104 B.R. at 568 (same). Disparate treatment of Committee professionals

should not be tolerated, and any budget approved in connection with the DIP Facility should

provide sufficient funding for the Committee to fulfill its statutory mandate to maximize recoveries

to unsecured creditors.




                                                 22
217545739 v5
                Case 19-12606-KBO          Doc 161       Filed 12/27/19   Page 23 of 25



         H.       Technical Modifications

         41.      In addition to the foregoing, the Committee requests the following technical

modifications and clarifications be made to the Final Order:

              The Final Order should clarify that any adequate protection to the Prepetition Secured
               Parties will be limited solely to the extent of any diminution in value and the Final
               Order should not pre-determine what constitute diminution in value. See Interim Order,
               §§ (7); 4.1, 4.2

              The Final Order should clarify that the Prepetition Secured Parties retain the burden of
               proving any claims for diminution of value, via a motion on notice, and that all parties
               rights to object to such a motion on all grounds are preserved.

              The Final Order should require the Carve-Out to be funded immediately upon the
               Debtors’ receipt of sale proceeds and before any repayment of the DIP Obligations.
               See id. at § 5.9. Without this modification, the Carve-Out is potentially illusory.

              The Debtors’ stipulation in the Final Order indemnifying the Prepetition Secured
               Parties should be stricken. See id. at § E(viii). The Final Order should not expand the
               Prepetition Secured Parties’ indemnification rights beyond what is provided for in the
               Prepetition Loan Documents.

              The Final Order should be amended to provide that any party in interest, not just the
               Debtors, is entitled to seek an emergency hearing with the Court after the DIP Lenders
               declare an Event of Default. See id. at § 5.4.

              To the extent a 506(c) waiver is granted, the Final Order should provide that the
               Prepetition Secured Parties are consenting to a surcharge for the costs and expenses
               provided for in the Budget and that the 506(c) waiver shall not limit the Court’s ability
               to conclude that costs and expenses that would otherwise be surchargeable under
               Section 506(c) do not constitute diminution in value.

              In the event of a default, the DIP Lenders should not be permitted to exercise remedies
               until after entry of an order authorizing the same for cause.

              In the event of a default, accrued but unpaid obligations included in the Budget should
               still be satisfied.

              The DIP Lenders should not be permitted to declare an event of default or terminate
               the use of cash collateral due to any failure by the Debtors located in Mexico to comply
               with covenants or other requirements in the DIP Loan Agreement or any related
               guarantees.

              All parties in interest should have the opportunity to object to any material amendment
               to the Budget.

                                                    23
217545739 v5
                Case 19-12606-KBO         Doc 161       Filed 12/27/19   Page 24 of 25



              The Final Order should require the Debtors to provide the Committee with the same
               reporting as the DIP Lenders.

                                   RESERVATION OF RIGHTS

         42.      This Objection is submitted without prejudice to, and with a full reservation of, the

Committee’s rights to supplement and amend this Objection, including the filing of a declaration

in support thereof, to introduce evidence at any hearing relating to this Objection, and to further

object to the Motion, on any grounds that may be appropriate.



                             [Remainder of Page Left Intentionally Blank]




                                                   24
217545739 v5
               Case 19-12606-KBO        Doc 161       Filed 12/27/19   Page 25 of 25



         WHEREFORE, the Committee requests that the Court deny the Motion absent the

Committee’s requested modifications and provide the Committee such other and further relief as

the Court may deem just, proper and equitable.

Dated: December 27, 2019                   Respectfully submitted,
       Wilmington, Delaware

                                           /s/ Aaron H. Stulman
                                           Christopher M. Samis (No. 4909)
                                           L. Katherine Good (No. 5101)
                                           Aaron H. Stulman (No. 5807)
                                           POTTER ANDERSON & CORROON LLP
                                           1313 N. Market Street, 6th Floor
                                           Wilmington, Delaware 19801-3700
                                           Telephone: (302) 984-6000
                                           Facsimile: (302) 658-1192
                                           Email: csamis@potteranderson.com
                                                   kgood@potteranderson.com
                                                   astulman@potteranderson.com

                                            – and –

                                           Seth Van Aalten Esq.
                                           Robert Winning, Esq.
                                           Sarah Carnes, Esq.
                                           COOLEY LLP
                                           55 Hudson Yards
                                           New York, New York 10001-2157
                                           Telephone: (212) 479-6000
                                           Facsimile: (212) 479-6275
                                           Email: svanaalten@cooley.com
                                                   rwinning@cooley.com
                                                   scarnes@cooley.com

                                           Proposed Counsel for the Official Committee of
                                           Unsecured Creditors




                                                 25
217545739 v5
IMPAC - 6526356v.1 12/27/2019 3:45 PM
